Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mei Bai on September 07, 2021.
The amended claims are listed below.
Claim 1: Insert the clause “, and wherein the effective amount is determined by detection of neoagarohexaose after hyaluronidase hydrolysis” immediately after the recitation “3,6-anhydro-L-galactopyranose” (at the end of the claim).
Claims 9-16: (Cancelled).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/02/2021 has been entered. Claim 2 is cancelled. Claims 1 and 3-8 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 01/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 9-16, directed to invention remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Priority
This application is a 371 of PCT/US2018/000039 filed on 02/16/2018, which claims benefit of US Provisional Application No. 62/460,756 filed on 02/18/2017.

Withdrawn Claim Objections/Rejections
The objection of claim 1 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 04/13/2021, is withdrawn in view of amended claims.
The rejection of claims 1 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Non-Final Rejection mailed on 04/13/2021, is withdrawn in view of amended claim 1. Claim 8 depends from claim 1.
The rejection of claims 1, 3, and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Cole, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 04/13/2021, is withdrawn in view of amended claim 1. Claims 3 and 5-8 depend from claim 1.
The rejection of claims 1, 2, 4-6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Bean et al., as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 04/13/2021, is withdrawn in view of amended claim 1 and cancelled claim 2. Claims 4-6 and 8 depend from claim 1.
The provisional rejection of claims 1, 2, 4-6, and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 25 of copending Application No. 16/723,206, as set forth on page 7 of the Non-Final Rejection mailed on 04/13/2021, is withdrawn in view of amended claim 1 and cancelled claim 2. Claims 4-6 and 8 depend from claim 1. 

Allowable Subject Matter
The amended claim 1 is allowed. Claims 3-8, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of altering or modifying a mass comprising a polysaccharide comprising the steps of: (a) administering an effective amount of a hyaluronidase to the mass or with said polysaccharide to form the mass, wherein said polysaccharide has one or more sugars selected from the group consisting of D-galactose and 3, 6-anhydro-L-galactopyranose, and wherein the effective amount is determined by detection of neoagarohexaose after hyaluronidase hydrolysis, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 04/13/2021, in which Cole (US 2014/0328826, published on November 6, 2014) disclosed that a pharmaceutical composition was prepared by mixing 1.0 mg of high molecular weight hyaluronic acid (0.1 cc of HYALGAN®, sodium hyaluronate) with 7.5 units of hyaluronidase (HYLENEX® recombinant human hyaluronidase), which was injected into the keloid scar on the right earlobe of a patient. Preferably, the low molecular weight hyaluronic acid and/or the hyaluronidase are the sole active ingredients in the pharmaceutical composition. High molecular weight hyaluronic acid is also used as a cosmetic dermal filler (page 11/13, [0031]; page 10/13, [0025]; page 9/13, [0006]). Bean et al. (Chem. Mater. 26:7201-7208, 2014) disclosed a use of a composite hydrogel to impart a “trigger” mechanism into an antimicrobial hydrogel system. The system was comprised of a bilayer hydrogel architecture: a lower agarose layer containing the antimicrobial virus Bacteriophage K (ΦK) and an upper layer formed of photo-cross-linkable hyaluronic acid methacrylate (HAMA) which creates the hydrogel trigger. In the presence of hyaluronidase (HAase), HAMA is degraded, releasing ΦK into the surrounding environment. On incubation with hyaluronidase, large pores form in HAMA as degradation goes on, which facilitates ΦK release. ΦK-agarose/HAMA-co-PEG hydrogels were first incubated with pure HAase and a significant release of ΦK bacteriophage is then seen in the presence of purified HAase compared to buffer. Hydrogels have been used for decades in medical applications. In wounds concerning dermal tissue, the highly aqueous, nontoxic environment provides optimum conditions to reduce pain, promote cell movement, and retain tissue hydration and structure (page 7201, Abstract; right col., para. 2; page 7206, left col., para. 6; right col., para. 1; Figure 8). However, the references did not teach or suggest the active step “said polysaccharide has one or more sugars selected from the group consisting of D-galactose and 3, 6-anhydro-L-galactopyranose, and wherein the effective amount is determined by detection of neoagarohexaose after hyaluronidase hydrolysis”, required by claim 1 and supported by Fig. 5 (LC/MS analysis of the agarose/Hylenex® sample revealed the hexasaccharide only), in which hydrolysis of agarose by effective amount of hyaluronidase is unexpected. 
    PNG
    media_image1.png
    375
    530
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623